Title: From Abigail Smith Adams to Thomas Boylston Adams, 20 June 1803
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



My dear Thomas
Quincy June 20 1803

William Shaw I presume has given you the reason why you have not received a Letter in reply to your last. I have been in danger of loosing my Life, by a fall Backwards down a steep flight of stairs: I was much bruised, and inwardly hurt, for many days quite helpless: That I rose without broken Bones is a wonder considering the force of the fall. By immediate bleading, and applications of various sorts, I have so far recoverd as to be able to walk, and get down stairs again tho I shall long feel the effects of the fall. I had begun a Letter to you; it was not in the best of Spirits; I have so much remaining to be thankfull for, that I am glad I did not Send you the Letter. That I am not a wretched criple for Life, that I have food to Eat and Raiment to Cloath me. Friends to comfort and console me: are all blessings of which I might have been deprived: instead of repineing at what is taken, I will rejoice and be glad with that which remains. I had built up some pleasent prospects and agreable Scenes in the Bosom of my family: if it is not given me to realize them; I must submit—
June 26th
Thus far I had written when I was interrupted, and it is now a week since, during which time I have been so unwell as not to be able to write a line or keep from my Bed more than an hour at a time. The weather became suddenly Hot and my Strength is weakness. We have the severest and sharpest drought I have known for very many years. The English Grass is cut of to a quarter part of the product of last Season. The Barly suffers greatly, and in many places the corn could not get up for want of moisture; every object wears the Hue of melancholy; it is too frequently by the loss only, that we learn to estimate the daily bounties of Providence, or are taught to acknowledg the Hand from which they flow.
Since I began this Letter I have received one from you of the 8th giving me an account of the conduct of the prime conductors of publick affairs both in your state and of the union. The Aurora man is one of those impudent daring fellows who is ripe for crimes of any magnitude, from circumstances which I have heard. He bullies his masters into any terms he pleases. He is in bodily fear of him, and as his courage is not considerd of the most vallient nature, he yealds to his Maker as I have heard Duane calls himself. I do not know what time may effect. I hope a union of the federalist upon better principles than have heitherto governd them. I see by an extract from the Aurora that the expected return of mr King raises their jealousy: The Antis Gen’ll Pinckny and mr King are said to be intended candidates for the next Election.
Your Brother has not been out this fortnight. He is waiting Madams confinement which is daily expected—He looks as anxious as tho he had the trouble himself to pass through. She is very well for so feeble a Body as she is—When you take a wife, it must be for better or for worse—but a healthy and good constitution is an object with those who consider, maturely. Very few Maturists in the world tho—
I do not know how to give up the hope of seeing you here—tho I give full force to your reasons. Why why is are the goods of fortune so niggardly bestowed upon the deserving, and so wantonly scatterd upon fools and knaves? If it would not be a Breach of confidence I should like to see the Letter you allude to describing the parting interview. Dear Girl, I could have folded her to my Heart if I had dared to—
When I am better able I shall write you again—I see you have promissed some Biografical Sketches in the port folio. You will find in a publication calld the Monthly Visitor 2d vol’m by a Society of Gentlemen year 1797: London printed, the Life of Zimmerman—which I wish to see in the port folio. Tis said to have been written by Tissot—If you read it you will think it worthy a place there—Your circulating Libraries will furnish it—
So badly written is my Letter that I am asshamed to send it, but you must pick it out—My arm is too lame to coppy or attempt further / than to subscribe your ever / affectionate Mother
